DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chemimage Corporation (US 2014/0198315 A1)(hereinafter Chemimage)[cited in the IDS filed by the applicant].

Regarding Claim 1, Chemimage 315 discloses a system for conformal vision (para [0036], (0044]: The present disclosure provides for a system and method for assessing characteristics of analytes in a sample using conformal filters.), comprising:
a conformal filter that includes a tunable filter (para (0019]: A conformal filter simultaneously transmits multiple passbands that improve discrimination performance for analytes (e.g., discriminating between a target analyte and background), by increasing the throughput of a tunable filter and by increasing the speed of analysis.):
a detector that detects interacted photons through the conformal filter (para (0044). (0055]: plurality of interacted photons into culminated space. The first optical component may be passed through at least one conformal filter in step 330 and a second optical component may be passed through at least one conformal filter; para {0056]: In step 350 a first data set may be generated corresponding to the first filtered optical component. In step 360 a second data set may be generated corresponding to the second filtered optical component. In one embodiment. at least one of the first and second data sets may further comprise at least one of: a spectral intensity of the sample and a
spectral image representative of the sample. In one embodiment, the first test data set and the second test data set may be generated by the same detector.);
a processor in communication with the detector (para (0024]: the processor to perform the following: collect a plurality of interacted photons from a sample, separate the plurality of interacted photons into at least a first optical component and a second optical component, pass the first optical component through at least one conformal filter pass the first optical component through at least one conformal filter, pass the second optical component through at least one conformal filter, generate a first data set corresponding to the first filtered optical component, generate a second data set corresponding to the second filtered optical component); and
a look-up table (LUT) associated with the conformal filter and which corresponds to an analyte of interest (para (0020]: The conformal filter may be configured to operate in conjunction with at least one look-up table (LUT), providing flexibility for detecting multiple analytes of interest in near real-time.),
wherein at the conformal filter tunes to filter interacted photons conforming to a spectral shape associated with the analyte of interest (para (0020]: The LUT may comprise at least one voltage associated with each stage of the tunable filter. Each voltage is configured to cause the tunable filter to conform to a spectral shape associated with the analyte when applied to the associated stage.),
wherein the processor generates a test data set representative of the sample from the detector (para (0024): the processor to perform the following ... generate a first data set corresponding to the first filtered optical component, generate a second data set corresponding to the second filtered optical component). and
wherein the processor analyzes the test data set to determine at least one characteristic of the analyte (para (0024]: the processor to perform the following ... apply at least one optical computation to the first data set and the second data set to assess the sample for at least one characteristic of an analyte.).

Regarding Claim 2, Chemimage 315 discloses the system of claim 1. Chemimage 315 further discloses. wherein the LUT comprises at least one voltage associated with each stage of each tunable filter (para {0058]: wherein the LUT comprises at least one voltage associated with each stage of the tunable filter).

Regarding Claim 3, Chemimage 315 discloses the system of claim 1. Chemimage 315 further discloses. wherein each tunable filter is selected from the group consisting of a liquid crystal tunable filter, an acousto tunable filter, a Lyot liquid crystal tunable filter, an Evans Split-Element liquid crystal tunable filter, a Sole liquid crystal tunable filter. a Ferroelectric liquid crystal tunable filter, a Fabry Perot liquid
crystal tunable filter, a multi-conjugate filter (IVICF) and combinations thereof (para (0036): In one embodiment, the conformal filters may comprise tunable filters, such as LCTFs. LCTFs are optical filters that use electronically-controlled liquid crystal elements to transmit a selectable wavelength, or plurality of wavelengths, and exclude others.).

Regarding Claim 4, Chemimage 315 discloses the system of claim 1. Chemimage 315 further discloses. further comprising a hot mirror (para [0038] FIGS. 1A-1C illustrates conformal filter embodiments comprising a MCF which may operate in conjunction with one or more LUTs (not illustrated). In FIG. 1A, a hot mirror 135 may be operatively coupled to the MCF).

Regarding Claim 5, Chemimage 315 discloses the system of claim 1. Chemimage 315 further discloses, wherein the detector is selected from the group consisting of a charged coupled device (CCD) detector, a complementary metal oxide semiconductor (CMOS) detector, an indium gallium arsenide (lnGaAs) detector, a platinum silicide (PtSi) detector, a mercury cadmium telluride (HgCdTe) detector, a colloidal quantum dot {CQD) detector, and combinations thereof (para (0045): In FIG. 2A, the detector 260 may comprise other detectors including but not limited to, at least one of: a CCD detector, a CMOS detector, an lnGaAs detector, a platinum silicide (PtSi) detector, indium antimonide (lnSb) detector, and a mercury cadmium telluride (HgCdTe) detector.).

Regarding Claim 10, Chemimage 315 discloses a method for conformal vision (para (0036]: The present disclosure provides for a system and method for assessing characteristics of analytes in a sample using conformal filters.), comprising:
providing a look-up table (LUT) associated with a conformal filter and which corresponds to an analyte of interest (para [0020): The conformal filter may be configured to operate in conjunction with at least one look-up table (LUT), providing flexibility for detecting multiple analytes of interest in near real-time.), wherein the conformal filter includes a tunable filter (para (0019]: A conformal filter simultaneously
transmits multiple passbands that improve discrimination performance for analytes (e.g., discriminating between a target analyte and background), by increasing the throughput of a tunable filter and by increasing the speed of analysis.), tuning the conformal filters which includes the tunable filter, to filter interacted photons conforming to a spectral shape associated with an analyte of interest (para (0060]: The method 400 may comprise tuning at least one conformal filter to a first configuration to filter interacted photons conforming to at least one spectral shape associated with an analyte),
generating, using a processor, a test data set representative of the sample from a detector (para [0024]: the processor to perform the following ... generate a first data set corresponding to the first filtered optical component, generate a second data set corresponding to the second filtered optical component) and analyzing, using the processor, the test data set to determine at least one characteristic of the analyte (para [0024): the processor to perform the following ... and apply at least one optical computation to the first data set and the second data set to assess the sample for at least one characteristic of an analyte.).

Regarding Claim 11, Chemimage 315 discloses the method of claim 10. Chemimage 315 further discloses, wherein the LUT comprises at least one voltage associated with each stage of the tunable filter (para [0058]: wherein the LUT comprises at least one voltage associated with each stage of the tunable filter).
Regarding Claim 12, Chemimage 315 discloses the method of claim 10. Chemimage 315 further discloses, wherein the at least one tunable filter is selected from the group consisting of a liquid crystal tunable filter, an acoustotunable filter, a Lyot liquid crystal tunable filter, an Evans Split-Element liquid crystal tunable filter, a Sole liquid crystal tunable filter, a Ferroelectric liquid crystal tunable filter, a Fabry Perot liquid crystal tunable filter, a multi-conjugate filter (MCF) and combinations thereof (para [0036]: In one embodiment, the conformal filters may comprise tunable filters, such as LCTFs. LCTFs are optical filters that use electronically-controlled liquid crystal elements to transmit a selectable wavelength, or plurality of wavelengths, and exclude others.).

Regarding Claim 13, Chemimage 315 discloses the method of claim 10. Chemimage 315 further discloses, wherein the method further comprises:
generating a reference data set corresponding to a matrix (para [0060]: In step 420, at least one reference data set may be generated comprising reference data corresponding to a sample and reference data corresponding to a matrix);
applying a chemometric technique to the reference data set (para [0062]: at least one chemometric technique may be applied to the at least one reference data set (e.g. spectral data) ... Chemometric techniques may be used to compare test data to reference data; para [0006]: such as chemometric techniques, may be used to convert spectra to classifications.), and outputting an enhanced contrast test data set that has enhanced contrast and that is representative of the sample (para (0069]: FIG. 5C is illustrative of the detection results after applying additional processing steps such as contrast flip and saturation removal. A probability distribution 560, from the score image
540, illustrates in-class v. out-of-class detections. The ROC curve 570 illustrates the sensitivity and false positive results achieved and was generated by applying a threshold to the probability distribution 560.) so as to achieve Real-time Contrast Enhancement (RICE) (para [0059]: This method is referred to herein as Real-time Contrast Enhancement (RICE) and provides for configurations with high analyte specificity and sensitivity by applying active tunable filter voltage adjustment and feedback from a live measurement scene. Such an approach may be used to calibrate a conformal design for an analyte of interest, refine a previous conformal filter design for an analyte of interest, and/or generate a new conformal filter design for an analyte of interest.).
Regarding Claim 14, Chemimage 315 discloses the method of claim 13. Chemimage 315 further discloses, wherein the method further comprises determining whether or not a tolerance level is met by applying at least one Figure of Merit (FOM) (para [0064]: In one embodiment, this determination may comprise applying at least one Figure of Merit (FOM) A FOM is a numerical value that may be used to guide the optimization process. Examples of figures of merit that may be applied include, but are not limited to: Standard error of calibration (SEC), Euclidian Distance, standard error of prediction (SEP). 1-Area Under the Receiver Operator Characteristic Curve (AUROC), optical throughput (% T), and combinations thereof. Other FOMs may be used that incorporate optical throughput, signal to noise ratio (SNR), among others. If a tolerance level is met 440 a, then a test data set representative of the sample may be generated in step 450. If a tolerance level is not met 440 b, then the process may be repeated for at least one other conformal filter configuration until a tolerance level is met.).
Regarding Claim 15, Chemimage 315 discloses the method of claim 14. Chemimage 315 further discloses, wherein the FOM is selected from the group consisting of standard error of calibration (SEC), Euclidian Distance, standard error of prediction (SEP), 1-Area Under the Receiver Operator Characteristic Curve (AUROC), optical throughput(% T), and combinations thereof (para [0064]: A FOM is a numerical value that may be used to guide the optimization process. Examples of figures of merit that may be applied include, but are not limited to: Standard error of calibration (SEC), Euclidian Distance, standard error of prediction (SEP). 1-Area Under the Receiver Operator Characteristic Curve {AUROC), optical throughput (% T), and combinations thereof).
Regarding Claim 16, Chemimage 315 discloses the method of claim 13. Chemimage 315 further discloses, wherein the chemometric technique is selected from the group consisting of correlation analysis, principle component regression, partial least squares, multivariate curve resolution, Mahalanobis distance, Euclidian distance, band target entropy, band target energy minimization, partial least squares discriminant analysis, adaptive subspace detection, and combinations thereof (para (0062]: In one embodiment, at least one chemometric technique may be applied to the at least one reference data set (e.g. spectral data). Examples of chemometric techniques include, but are not limited to: correlation analysis, principle component analysis, principle component regression, partial least squares, multivariate curve resolution, Mahalanobis distance, Euclidian distance, band target entropy, band target energy minimization, partial least squares discriminant analysis, adaptive subspace detection, and combinations thereof).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chemimage Corporation (315) in view of Chemimage Corporation (US 2013/0321813 A1)(hereinafter Chemimage)[cited in the IDS filed by the applicant].
Regarding Claim 6, Chemimage 315 discloses the system of claim 1. Chemimage 315 does not specifically disclose, wherein the system is configured to assess a level of oxygenation in tissue.
However, Chemlmage 813 discloses wherein the system is configured to assess a level of oxygenation in tissue (para [0065]: The Figure illustrates an example of the difference in tissue oxygenation between an unperturbed finger and a finger undergoing physical restriction.).
It would have been obvious to one of ordinary skill in the art to combine the system of Chemimage 315 with the tissue oxygenation detection method of Chemimage 813, such that the system of Chemimage 315 includes a LUT corresponding to one or more analytes associated with the tissue oxygenation (see Chemimage 813, para (0040]), in order to realize the advantages described by Chemimage 813 to evaluate a biological tissue sample (see Chemimage 813, para (0040]) including a portable system for assessing biological samples in biomedical applications and also in criminal investigations as disclosed in Chemimage 813 (see Chemimage para (0013]).


Claims 7-9, 17-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chemimage Corporation (315) in view of Bandic et al. (US 2008/0194928 A1)(hereinafter Bandic)[cited in the IDS filed by the applicant].

Regarding Claim 7, Chemimage 315 discloses the system of claim 1. Chemimage 315 does not specifically disclose, wherein the system is configured to analyze skin for the presence of a rash or an irritant. However, Bandic discloses wherein the system is configured to analyze skin for the presence of a rash or an irritant (para [0014]: a method and system for obtaining dermal biophysical properties may comprise performing a spectral analysis of image data acquired from the degree of polarization of reflections of incident light from skin structures, wherein the property is at least one of a structure, form, concentration, number, size, state, and stage of at least one of a ... rash). It would have been obvious to one of ordinary skill in the art to combine the system of Chemimage 315 with the system for obtaining dermal biophysical properties of Sandie, such that the system of Chemimage 315 is configured to perform spectral analysis of image data acquired from reflections of incident light (photons} from skin structures (see Sandie, para (0014]). in order to realize the advantages described by Sandie for obtaining biophysical properties of a dermal sample (see Bandic, para [0014]).

Regarding Claim 8, Chemimage 315 discloses the system of claim 1. Chemimage 315 does not specifically disclose, wherein the system is configured for human self-assessment, and wherein the processor is operably coupled to at least one of a television, a mirror, a camera, or a device for projecting an image. However, Bandic discloses, wherein the system is configured for human self-assessment (para [0049]: A user may self-populate the record 121 with data from any device 108, 109 or input 112.}, and wherein the processor is operably coupled to at least one of a television, a mirror, a camera, or a device for projecting an image (para [0054]: For example, the device 108 may be connected to a monitor, such as that of a computer). It would have been obvious to one of ordinary skill in the art to combine the system of Chemimage 315 with the system for displaying dermal biophysical properties of Sandie, such that the system of Chemimage 315 is configured to perform spectral analysis of image data and use processors of Chemimage 315 to communicate with a display for communication purposes (see Bandic, para (0054]), in order to realize the advantages described by Bandic for diplaying a real time view of the imaging (see Sandie, para (0054]).
Regarding Claim 9, Chemimage 315 in view of Bandic discloses the system of claim 8, and Sandie discloses wherein the human self assessment is with respect to clothing or physical appearance (para [0099]: In an embodiment, the user interface 102 may enable games 148. Users may be able to play games 148 that may enable users to model various products, try different hairstyles, model different hairstyles and clothes, and the like}.
Regarding Claim 17, Chemimage 315 discloses the method of claim 10, Chemimage 315 does not specifically disclose, further comprising displaying a human self-assessment image based on at least one characteristic of the analyte. However, Sandie discloses, further comprising displaying a human self-assessment image based on at least one characteristic of the analyte (paras [0053]-(0054], (0099]: A user may initiate power to the device 108 in order to begin acquiring images. Acquisition may commence automatically, may commence when the device 108 is placed against the skin, may commence when a trigger, such as a button, is actuated by a user, and the like. The device 108 may have a display for viewing the area to be imaged. For example, a user may use the display with positioning tools to obtain exact images over time, such as a series of images taken over different days. The display may be integral to the device 108 or may be a separate display.). It would have been obvious to one of ordinary skill in the art to combine the system of Chemimage 315 with the system for displaying dermal biophysical properties of Bandic, such that the system of Chemimage 315 is configured to perform spectral analysis of image data and use processors of Chemimage 315 to communicate with a display for communication purposes (see Bandic, para (00541), in order to realize the advantages described by Bandic for diplaying a real time view of the imaging (see Sandie, para (00541).

Regarding Claim 18, Chemimage 315 in view of Sandie discloses the method of claim 17. Sandie further discloses, wherein the human self-assessment image includes information regarding the clothing (para (0099]: In an embodiment, the user interface 102 may enable games 148. Users may be able to play games 148 that may enable users to model various products, try different hairstyles, model different hairstyles and clothes, and the like.) or physical appearance of the human that is performing the self assessment (para (0049]: A user may self-populate the record 121 with data from any device 108, 109 or input 112.}.
Regarding Claim 19, Chemimage 315 in view of Bandic disclose the method of claim 17. Bandic further discloses, wherein displaying the human self-assessment image comprises displaying the human self-assessment image using a television, a mirror, a camera, or a projector (para [0054]: For example, the device 108 may be connected to a monitor, such as that of a computer ... ln an embodiment, a user interface 102 to the device 108 may display a real time view of the imaging.).

Regarding Claim 20, Chemimage 315 discloses an apparatus (para [0036): The present disclosure provides for a system and method for assessing characteristics of analytes in a sample using conformal filters.), comprising:
a conformal filter that includes a tunable filler, wherein the conformal filters tunes to filter interacted photons conforming to a spectral shape associated with an analyte of interest on a sample (para [0019): A conformal filter simultaneously transmits multiple passbands that improve discrimination performance for analytes (e.g., discriminating between a target analyte and background), by increasing the throughput of a tunable filter and by increasing the speed of analysis.);
a detector (para (0056): In one embodiment, the first test data set and the second test data set may be generated by the same detector.);
and a processor (para [0024): the processor to perform the following:), wherein the processor:
generates a test data set representative of the sample (para [0024}: the processor to perform the following ... generate a first data set corresponding to the first filtered optical component, generate a second data set corresponding to the second filtered optical component)
from the detector (para [0056}: In step 350 a first data set may be generated corresponding to the first filtered optical component. In step 360 a second data set may be generated corresponding to the second filtered optical component. In one embodiment, at least one of the first and second data sets may further comprise at least one of: a spectral intensity of the sample and a spectral image representative of
the sample. In one embodiment, the first test data set and the second test data set may be generated by the same detector),
analyzes the test data set to determine at least one characteristic of the analyte (para [0024): apply at least one optical computation to the first data set and the second data set to assess the sample for at least one characteristic of an analyte).
Chemimage 315 does not specifically disclose a wellness indicating apparatus comprising: correlates the at least one characteristic of the analyte to a determined wellness factor, and communicates the determined wellness factor to a human user.
However, Bandic discloses a wellness indicating apparatus (para (0040): a system for skin health analysis, monitoring, and recommendation may comprise ... health and/or wellness information 142), comprising:
correlates the at least one characteristic of the analyte to a determined wellness factor (para [0014}: a method and system for obtaining dermal biophysical properties may comprise performing a spectral analysis of image data acquired from the degree of polarization of reflections of incident light from skin structures, wherein the property is at least one of a structure, form, concentration, number, size, state, and stage of at least one of a ... aspect of a skin lesion (structure, color, dimensions/asymmetry)), and
communicates the determined wellness factor to a human user (para [0054}: The device 108 may have a display for viewing the area to be imaged. For example, a user may use the display with positioning tools to obtain exact images over time, such as a series of images taken over different days. The display may be integral to the device 108 or may be a separate display. For example, the device 108 may be connected to a monitor, such as that of a computer, using a wired connection or a wireless connection. In an embodiment, a user interface 102 to the device 108 may display a real time view of the imaging.).
It would have been obvious to one of ordinary skill in the art to combine the system of Chemimage 315 with the system for obtaining dermal biophysical properties of Bandic, such that the system of Chemimage 315 is configured to perform spectral analysis of image data acquired from reflections of incident light (photons) from skin structures (see Bandic, para [00141), in order to realize the advantages described by Bandic for obtaining biophysical properties of a dermal sample (i.e., a health wellness factor) (see Bandic, para [00141).

Regarding Claim 21, Chemimage 315 in view of Sandie disclose the wellness indicating apparatus of claim 20. Bandic further discloses, further comprising a network interface (wireless connection} for communicating the determined wellness factor to a human user (para [0054}: the device 108 may be connected to a monitor, such as that of a computer, using a wired connection or a wireless connection. In an embodiment, a user interface 102 to the device 108 may display a real time view of the imaging.).

Regarding Claim 22, Chemimage 315 in view of Bandic disclose the wellness indicating apparatus of claim 20. Bandic further discloses, further comprising a display for communicating the determined wellness factor to a human user (para [0054): The device 108 may have a display for viewing the area to be imaged. For example, a user may use the display with positioning tools to obtain exact images over time, such as a series of images taken over different days. The display may be integral to the device 108 or may be a separate display. For example, the device 108 may be connected to a monitor, such as that of a computer, using a wired connection or a wireless connection. In an embodiment, a user interface 102 to the device 108 may display a real time view of the imaging.).
Regarding Claim 23, Chemimage 315 in view of Sandie disclose the wellness indicating apparatus of claim 22. Bandic further discloses, wherein the display is selected from the group consisting of a liquid crystal display, an organic light emitting diode display, a projector, an electrophoretic display, a mirror, a cathode ray tube display, a projection display, a heads up display, an augmented reality display and combinations thereof (para (0057): The device 108 may adapted for single-handed operation. For example, the device may be embodied as in FIGS. 4 A & B, but it may have multiple other embodiments in any shape and/or size, such as a mirror, a large device adapted to image a large area, a PDA, a scanner, a mobile communication device, and the like).
Regarding Claim 25, Chemimage 315 in view of Bandic disclose the wellness indicating apparatus of claim 20. Bandic further discloses, wherein the wellness factor is related to a skin condition, a heart condition, a stress level, a mood, respiration, skin differential blood flow, skin color, edema levels, and combinations thereof (para (0014}: a method and system for obtaining dermal biophysical properties may comprise performing a spectral analysis of image data acquired from the degree of polarization of reflections of incident light from skin structures, wherein the property is at least one of a structure, form, concentration, number, size, state, and stage of at least one of a ... aspect of a skin lesion (structure, color, dimensions/asymmetry)).

Regarding Claim 26, Chemimage 315 discloses a method (para [0036]: The present disclosure provides for a system and method for assessing characteristics of analytes in a sample using conformal filters.), comprising:
providing a conformal filter, wherein the conformal filter includes a tunable filter (para [0019]: A conformal filter simultaneously transmits multiple passbands that improve discrimination performance for analytes (e.g., discriminating between a target analyte and background), by increasing the throughput of a tunable filter and by increasing the speed of analysis.),
providing a detector (para [0056]: In one embodiment, the first test data set and the second test data set may be generated by the same detector.),
providing a processor (para [0024]: the processor to perform the following:). wherein the processor is configured to:
generate a test data set representative of the sample (para (0024]: the processor to perform the following ... generate a first data set corresponding to the first filtered optical component, generate a second data set corresponding to the second filtered optical component),
from the detector (para [0056]: In step 350 a first data set may be generated corresponding to the first filtered optical component. In step 360 a second data set may be generated corresponding to the second filtered optical component. In one embodiment, at least one of the first and second data sets may further comprise at least one of: a spectral intensity of the sample and a spectral image representative of
the sample. In one embodiment, the first test data set and the second test data set may be generated by the same detector),
analyze the test data set to determine at least one characteristic of the analyte (para [0024]: apply at least one optical computation to the first data set and the second data set to assess the sample for at least one characteristic of an analyte),
Chemimage 315 does not specifically disclose a method for assessing wellness comprising: correlate the at least one characteristic of the analyte to a determined wellness factor, and communicate the determined wellness factor to a human user.
However, Sandie discloses a wellness indicating apparatus (para (0040]: a system for skin health analysis, monitoring, and recommendation may comprise ... health and/or wellness information 142), comprising:
correlate the at least one characteristic of the analyte to a determined wellness factor (para [0014]: a method and system for obtaining dermal biophysical properties may comprise performing a spectral analysis of image data acquired from the degree of polarization of reflections of incident light from skin structures, wherein the property is at least one of a structure, form, concentration, number, size, state,
and stage of at least one of a ... aspect of a skin lesion (structure, color, dimensions/asymmetry)), and communicate the determined wellness factor to a human user (para [0054]: The device 108 may have a display for viewing the area to be imaged. For example, a user may use the display with positioning tools to obtain exact images over time, such as a series of images taken over different days. The display may be integral to the device 108 or may be a separate display. For example, the device 108 may be connected to a monitor, such as that of a computer, using a wired connection or a wireless connection. In an embodiment, a user interface 102 to the device 108 may display a real time view of the imaging).
It would have been obvious to one of ordinary skill in the art to combine the system of Chemimage 315 with the system for obtaining dermal biophysical properties of Sandie, such that the system of Chemimage 315 is configured to perform spectral analysis of image data acquired from reflections of incident light (photons) from skin structures (see Bandic, para (00141), in order to realize the advantages described by Sandie for obtaining biophysical properties of a dermal sample (i.e., a health wellness factor) (see Sandie, para (0014]}.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chemimage Corporation (315) in view of Bandic et al. and further in view of  Chemimage Corporation (813).

Regarding Claim 24, Chemimage 315 in view of Bandic discloses the system of claim 20. Neither Chemimage 315 nor Bandies specifically disclose, wherein the system is configured to assess a level of oxygenation in tissue. However, Chemimage 813 discloses wherein the system is configured to assess a level of oxygenation in tissue (para [0065]: The Figure illustrates an example of the difference in tissue oxygenation between an unperturbed finger and a finger undergoing physical restriction). It would have been obvious to one of ordinary skill in the art to combine the system of Chemimage 315 with the tissue oxygenation detection method of Chemimage 813, such that the system of Chemimage 315 includes a LUT corresponding to one or more analytes associated with the tissue oxygenation (see Chemimage 813, para (0040]), in order to realize the advantages described by Chemimage 813 to evaluate a biological tissue sample (see Chemimage 813, para (0040]).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886